DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 02/22/2021.  Claims 1-20 remain pending in the application. Claims 1, 8, and 15-16 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 6 and 15 are objected to because of the following informalities:  
in Claim 6, line 2, "a confirmation of signature message" appears to be "a confirmation of a signature message" similar to Claim 12;
in Claim 15, lines 13-14, "portions of the signature" appears to be "the portions of the signature" similar to Claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects some of previous rejections; therefore, some of previous rejections are withdrawn.  Applicant's amendment to claims also raises new issues; therefore, the remaining rejections are shown below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in Claims 3 and 18, lines 5 and 2 respectively is a relative term which renders these claims indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "further comprising sending portions of the signature as the signature is received … such that the received portions of the signature are displayed …" in lines 1-3, which rendering the claim indefinite because ".
Claim 16 recites the limitation "the entire signature file" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are rejected for fully incorporating the deficiency of their respective base claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4  Applicant may cancel the claim(s), amend the claim(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett, II et al. (US 2016/0335479 A1, published on 11/17/2016), hereafter Bartlett II.

Independent Claims 1 and 15
Bartlett II discloses a method comprising: sending, by a primary device (Bartlett II, paragraph  [0057]: “receiving devices include … devices, which may or may not lack touch screen …”; i.e., devices receiving electronic signatures), a message to a secondary device requesting the signature (Bartlett II, ABSTRACT; paragraph [0055]: enable collection of an electronic signature on a first device (i.e., secondary device) and incorporation of that signature into a document on a second device (i.e., primary device)) (Bartlett II, paragraph [0056]: destination devices (i.e., primary device) receiving electronic signatures from collecting devices (i.e., secondary device);  paragraph [0060]: the user's primary interface is a web session on the receiving device; the collecting device is merely a means through which additional user input and/or user collected data (e.g., electronic signatures) may be acquired for transmission to the receiving device; paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) (Bartlett II, Figures 1A, 2A, 3A, 4A, 5A-B, 8A, and 9A-B; paragraphs [0077]-[0081] and [0084]-[0085]: a message/notification is sent to and displayed on a collecting device for scanning a QR code/a bar code, entering an alphanumeric code/a specific web address, or capturing a specific signal to link the collecting device with a receiving device whenever electronic signatures are required in the receiving device), the secondary device comprising a touch receiving surface configured to receive touch input (Bartlett II, paragraph [0056]: “collecting devices may include … electronic device with a touch screen capability …”; paragraph [0061]: “the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box.”; i.e., devices collecting electronic signatures via touch input);
receiving, by the primary device, an identifier generated by a sync server (Bartlett II, 709 in Figure 7; Figures 12A-D; paragraphs [0083] and [0088]-[0091]: system/internet/cloud/server) (Bartlett II, paragraphs [0065]-[0066]: a unique identifier is generated by an algorithm, program, or software which may reside on a server and is displayed on the receiving device) (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system), the identifier identifying a private connection for exchanging data between the primary device and the secondary device (Bartlett II, paragraph [0058]-[0059]: the generation of the unique identifier is used to link the collecting and receiving devices so that all contents are collected and transmitted using secure protocols) (Bartlett II, 1012 in Figure 10; 1108/1112/1116 in Figure 11; paragraphs [0086]-[0087]: a linking mark or identifying signal is then used to securely link a collecting device to the form displayed on the receiving device through interactions with a system; this linking signal or mark is used to identify the secure link from an access of a signature collecting device); 
receiving, via the private connection, by the primary device from the secondary device, data points corresponding to at least portions of the signature received via the touch input by the touch receiving surface by the secondary device (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, 8B, and 9C; paragraphs [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device the secondary device sending the data points at a rate that supports a real time display of the signature as being drawn by a user on the touch receiving surface of the secondary device such that the portions of the signature received by the primary device are displayed on a screen of the primary device incrementally as the user interacts with the touch receiving surface of the secondary device (Bartlett II, paragraphs [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; paragraph [0076]: the collecting device may also collect specific aspects of how the signature was generated to serve as an authenticator of a genuine signature being generated, e.g., the speed at which the user's finger glides across the touch screen throughout the generation of the signature image; i.e., according to the definition of real-time in https://en.wikipedia.org/wiki/Real-time ("operations in computing/processes must guarantee response times within a relatively short time"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), or https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence" or "data processing in which the information received is processed by the computer almost immediately"), the collecting device sending the signature data points (image) at a rate (responding within fractions of seconds as user's finger touching the touch screen) that supports a real time display of signature (as data come in/received) on both receiving and collecting devices simultaneously as user's finger glides across the touch screen (user incrementally draw a signature on touch screen of the collecting device); therefore, transmitting partial signature data/image (not after completing signature) are inherit in any real-time visual feedback display system); and 
storing, by the primary device, the signature (Bartlett II, 1024 in Figure 10; paragraph [0086]: sent to a device and/or a system for storage or use; sent to the system or a storage area within another device or one of the two devices used to complete the form).  
Bartlett II further discloses a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations described above (Bartlett II, 103 in Figures 1A-B/202 in Figures 2A-B/303 in Figures 3A-B/403 in Figures 4A-B/502 in Figures 5A-C/702 in Figure 7/801 in Figures 8A-B/903 in Figures 9A-C: both memory/storage(s) for storing instructions/programs and processor(s) for executing instructions/programs are inherited in the receiving device(s) for performing operations described above).

Claim 2
Bartlett II discloses all the information as stated in Claim 1 and further discloses  wherein sending the message to the secondary device comprises sending the message via a text message (Bartlett II, paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature).

Claim 4
Bartlett II discloses all the information as stated in Claim 1 and further disclose  displaying the received at least portions of the signature on the primary device (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system) (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, 8B, and 9C; paragraphs [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device and transmitted via the cloud/server to the receiving device) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm).  

Claim 5
Bartlett II discloses all the information as stated in Claim 1 and further disclose  
validating the received at least portions of the signature by comparing the received at least portions of the signature to a previously signed signature (Bartlett II, paragraph [0099]: a user signature generated on the collecting device is compared to the signature image captured by taking a photo of the driver's license/credit card on records for validating/verifying purpose).  

Claim 6
Bartlett II discloses all the information as stated in Claim 1 and further disclose  
receiving, via the private connection, by the primary device from the secondary device, a confirmation of signature message (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, and 9C; paragraphs [0077]-[0081] and [0085]: the collecting device displays a confirmation feature to confirm that the signature is to be transmitted to the system and then display on the form showing on the receiving device; e.g., the collecting device generates an image of a signature pad with “Yes” and “No” buttons to accept or decline the user-generated signature image).

Independent Claim 16
Bartlett II discloses a computer-implemented system comprising a touch display (Bartlett II, paragraph [0056]: touch screen) and one or more processors (Bartlett II, 101 in Figures 1A-B/201 in Figures 2A-B/301 in Figures 3A-B/401 in Figures 4A-B/501 in Figures 5A-C/701 in Figure 7/802 in Figures 8A-B/901 in Figures 9A-C: both memory/storage(s) for storing instructions/programs and processor(s) for executing instructions/programs are inherited in the collecting device(s) to perform operations)  configured for
receiving a message from a primary device (Bartlett II, paragraph  [0057]: “receiving devices include … devices, which may or may not lack touch screen …”; i.e., devices receiving electronic signatures) requesting the signature (Bartlett II, ABSTRACT; paragraph [0055]: enable collection of an electronic signature on a first device (i.e., secondary device) and incorporation of that signature into a document on a second device (i.e., primary device)) (Bartlett II, paragraph [0056]: destination devices (i.e., primary device) receiving electronic signatures from collecting devices (i.e., secondary device);  paragraph [0060]: the user's primary interface is a web session on the receiving device; the collecting device is merely a means through which additional user input and/or user collected data (e.g., electronic signatures ) may be acquired for transmission to the receiving device; paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) (Bartlett II, Figures 1A, 2A, 3A, 4A, 5A-B, 8A, and 9A-B; paragraphs [0077]-
receiving an identifier generated by a sync server (Bartlett II, 709 in Figure 7; Figures 12A-D; paragraphs [0083] and [0088]-[0091]: system/internet/cloud/server) (Bartlett II, paragraphs [0065]-[0066]: a unique identifier is generated by an algorithm, program, or software which may reside on a server and is displayed on the receiving/collecting device) (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system), the identifier identifying a private connection for exchanging data with the primary device (Bartlett II, paragraph [0058]-[0059]: the generation of the unique identifier is used to link the collecting and receiving devices so that all contents are collected and transmitted using secure protocols) (Bartlett II, 1012 in Figure 10; 1108/1112/1116 in Figure 11; paragraphs [0086]-[0087]: a linking mark or identifying signal is then used to securely link a collecting device to the form displayed on the receiving device through interactions with a system; this linking signal or mark is used to identify the secure link from an access of a signature collecting device); 
displaying on the touch display a web page corresponding to a universal record locator (URL) generated by the sync server, the web page comprising a region for entering the signature via the touch input on the touch display (Bartlett II, Figures 4A-B; paragraphs [0080] and [0072]: using a web address/URL 402 to link a receiving device 403 with a collecting device 401; the mobile device, once linked to a web session, may be a duplicate screen experience for the web session or it may be display only discrete elements of functionality that the web session requests of the mobile device; i.e., a screen of the web session displayed on receiving device may be duplicated on collecting device by linking to a corresponding URL web address generated from server/cloud; also, the web session comprising a region 407 for entering a signature on collecting device’s touch screen); 
receiving the touch input on the touch display, the touch input corresponding to at least portions of the signature; and sending, via the private connection, to the primary device, data points corresponding to the at least portions of the signature received via the touch display (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box) (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, 8B, and 9C; paragraphs [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device and transmitted via the cloud/server to the receiving device) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm), the data points, and not the entire signature file, being transmitted at a rate that supports a real time display of the signature as being drawn by a user on the touch display (Bartlett II, paragraphs [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; paragraph [0076]: the collecting device may also collect specific aspects of how the signature was generated to serve as an authenticator of a genuine signature being generated, e.g., the speed at which the user's finger glides across the touch screen throughout the generation of the signature image; i.e., according to the definition of real-time in https://en.wikipedia.org/wiki/Real-time ("operations in computing/processes must guarantee response times within a relatively short time"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), or https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence" or "data processing in which the information received is processed by the computer almost immediately"), the collecting device sending the signature data points (image) at a rate (responding within fractions of seconds as user's finger touching the touch screen) that supports a real time display of signature (as data come in/received) on both receiving and collecting devices simultaneously as user's finger glides across the touch screen (user incrementally draw a signature on touch 

Claim 19
Bartlett II discloses all the information as stated in Claim 16 and further discloses wherein the data points are transmitted at 40ms or more via one or more web sockets of the sync server (Bartlett II , 1212 in FIG. 12A; 1228 in FIG. 12B; paragraph [0088]: desktop/mobile opens a socket connection to server) (Bartlett II, paragraphs [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of McLaughlin et al. (US 2015/033928.0 A1, published on 11/26/2015), hereinafter McLaughlin.

Claim 3
Bartlett II discloses all the information as stated in Claim 1 and except fails to explicitly disclose wherein the data points are received at approximately 40ms or less.
	McLaughlin teaches a system and a method for transmitting handwritten signature from one device to another device (McLaughlin, ABSTRACT; Figure 1), wherein the data points are received at approximately 40ms or less (McLaughlin, Figure 1; paragraphs [0024] and [0036]: changes made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa, serving to merge the two devices into one extended system for sharing and editing documents; paragraphs [0027]-[0028]: real-time systems can generally be configured to guarantee response times within a predetermined time constraint; Real-time responses are often understood to be in the order of milliseconds and sometimes microseconds).
Bartlett II and McLaughlin are analogous art because they are from the same field of endeavor, a system and a method for transmitting handwritten signature from one device to another device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the 

Claim 17
Bartlett II discloses all the information as stated in Claim 16 and except fails to explicitly disclose wherein the data points are transmitted at 40ms or less via one or more web sockets of the sync server.
McLaughlin teaches a system and a method for transmitting handwritten signature from one device to another device (McLaughlin, ABSTRACT; Figure 1), wherein the data points are transmitted at 40ms or less via one or more web sockets of the sync server (McLaughlin, Figure 1; paragraphs [0024], [0036], and [0038]: changes made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa, serving to merge the two devices into one extended system for sharing and editing documents via web-socket protocol; paragraphs [0027]-[0028]: real-time systems can generally be configured to guarantee response times within a predetermined time constraint; Real-time responses are often understood to be in the order of milliseconds and sometimes microseconds).
Bartlett II and McLaughlin are analogous art because they are from the same field of endeavor, a system and a method for transmitting handwritten signature from one device to another device.  Therefore, it would have been obvious to one of ordinary 

Claim 18
Bartlett II discloses all the information as stated in Claim 16 and except fails to explicitly disclose wherein the data points are transmitted at approximately 40ms via one or more web sockets of the sync server.
McLaughlin teaches a system and a method for transmitting handwritten signature from one device to another device (McLaughlin, ABSTRACT; Figure 1), wherein the data points are transmitted at approximately 40ms via one or more web sockets of the sync server (McLaughlin, Figure 1; paragraphs [0024], [0036], and [0038]: changes made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa, serving to merge the two devices into one extended system for sharing and editing documents via web-socket protocol; paragraphs [0027]-[0028]: real-time systems can generally be configured to guarantee response times within a predetermined time constraint; Real-time responses are often understood to be in the order of milliseconds and sometimes microseconds).
Bartlett II and McLaughlin are analogous art because they are from the same field of endeavor, a system and a method for transmitting handwritten signature from .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of McLaughlin to Bartlett II, wherein the data points are transmitted at approximately 40ms via one or more web sockets of the sync server.  Motivation for doing so would provide.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of Paden et al. (US 2016/0012392 A1, published on 01/14/2016), hereinafter Paden.

Claim 7
Bartlett II discloses all the information as stated in Claim 1 and further disclose receiving, via the private connection, by the primary device from the secondary device, a  decline signature message (Bartlett II, Figures 2B and 5C; paragraphs [0078] and [0081]: the collecting device generates an image of a signature pad with “Yes” and “No” buttons 206 to accept or decline the user-generated signature image).
Bartlett II fails to explicitly disclose receiving a clear signature message.  
Paden teaches a method and a system for providing an electronic signature, wherein receiving a clear signature message (Paden, Figure 6; paragraph [0037]: there are buttons that may be touched on the screen or tablet; a "Clear" button allows the consignee to clear the handwritten signature and sign it again).
.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of BHANDARKAR et al. (US 2017 / 0272249 A1, filed on 03/18/2016), hereinafter BHANDARKAR.

Independent Claim 8
Bartlett II discloses a method comprising: receiving, by a secondary device, a request from a primary device (Bartlett II, paragraph  [0057]: “receiving devices include … devices, which may or may not lack touch screen …”; i.e., devices receiving electronic signatures) requesting a signature (Bartlett II, ABSTRACT; paragraph [0055]: enable collection of an electronic signature on a first device (i.e., secondary device) and incorporation of that signature into a document on a second device (i.e., primary device)) (Bartlett II, paragraph [0056]: destination devices receiving electronic signatures from collecting devices;  paragraph [0060]: the user's primary interface is a web session on the receiving device; the collecting device is merely a means through which additional user input and/or user collected data (e.g., electronic signatures ) may be acquired for transmission to the receiving device; paragraph [0063]: in order to sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) (Bartlett II, Figures 1A, 2A, 3A, 4A, 5A-B, 8A, and 9A-B; paragraphs [0077]-[0081] and [0084]-[0085]: a message/notification is sent to and displayed on a collecting device for scanning a QR code/a bar code, entering an alphanumeric code/a specific web address, or capturing a specific signal to link the collecting device with a receiving device whenever electronic signatures are required in the receiving device), a browser running on the primary device  (Bartlett II, Figures 4A-B; paragraphs [0060], [0071], and [0080]: the user’s primary interface is a web session on the receiving device 403; the user signs in to access a web session on the receiving device 403; a user opens a web page on the receiving device 403 using a web browser; using a web address URL 402 to link a receiving device 403 with a collecting device 401), the secondary device comprising a touch receiving surface configured to receive touch input (Bartlett II, paragraph [0056]: “collecting devices may include … electronic device with a touch screen capability …”; paragraph [0061]: “the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box.”; i.e., devices collecting electronic signatures via touch input); 
receiving, by the secondary device, an identifier generated by a sync server (Bartlett II, 709 in Figure 7; Figures 12A-D; paragraphs [0083] and [0088]-[0091]: system/internet/cloud/server) (Bartlett II, paragraphs [0065]-[0066]: a unique identifier is generated by an algorithm, program, or software which may reside on a server and is displayed on the receiving/collecting device) (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system), the identifier identifying a private connection for exchanging data between the primary device and the secondary device (Bartlett II, paragraph [0058]-[0059]: the generation of the unique identifier is used to link the collecting and receiving devices so that all contents are collected and transmitted using secure protocols) (Bartlett II, 1012 in Figure 10; 1108/1112/1116 in Figure 11; paragraphs [0086]-[0087]: a linking mark or identifying signal is then used to securely link a collecting device to the form displayed on the receiving device through interactions with a system; this linking signal or mark is used to identify the secure link from an access of a signature collecting device); 
displaying, by the secondary device, a web page corresponding to a universal record locator (URL) generated by the sync server, in response to receiving the URL via a message transmitted to the secondary device  (Bartlett II, Figures 4A-B; paragraphs [0063], [0080] and [0072]: using a web address/URL 402 to link a receiving device 403 with a collecting device 401; the mobile device, once linked to a web session, may be a duplicate screen experience for the web session or it may be display only discrete elements of 
receiving, by the secondary device, the touch input on the touch receiving surface corresponding to at least portions of the signature; and sending, via the private connection, by the secondary device to the primary device, data points corresponding to the at least portions of the signature received via the touch input by the touch receiving surface (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box) (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, 8B, and 9C; paragraphs [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device and transmitted via the cloud/server to the receiving device) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm) such that the portions of the signature sent to the primary device are displayed on a screen of the primary device incrementally as the user interacts with the touch receiving surface of the secondary device wherein data points associated with the at least portions of the signature are transmitted via one or more web sockets of the sync server (Bartlett II , 1212 in FIG. 12A; 1228 in FIG. 12B; paragraph [0088]: desktop/mobile opens a socket connection to server; Bartlett II, paragraphs [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; paragraph [0076]: the collecting device may also collect specific aspects of how the signature was generated to serve as an authenticator of a genuine signature being generated, e.g., the speed at which the user's finger glides across the touch screen throughout the generation of the signature image; i.e., according to the definition of real-time in https://en.wikipedia.org/wiki/Real-time ("operations in computing/processes must guarantee response times within a relatively short time"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), or https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence" or "data processing in which the information received is processed by the computer almost immediately"), the collecting device sending the signature data points (image) at a rate (responding within fractions of seconds as user's finger touching the touch screen) that supports a real time display of signature (as data come in/received) on both receiving and collecting devices simultaneously as user's finger glides across the touch screen (user incrementally draw a signature on touch 
Bartlett II fails to explicitly disclose wherein (1) a browser running on the primary device configured for receiving contact information associated with the secondary device; and (2) receiving the URL via a message transmitted to the secondary device associated with the contact information.
BHANDARKAR teaches a system and a method for obtaining biometric signatures for electronically signing digital documents (BHANDARKAR, ABSTRACT; paragraph [0002]), wherein (1) a browser running on the primary device configured for receiving contact information associated with the secondary device (BHANDARKAR, Figures 1 and 2A-B; paragraphs [0043]-[0044]: an exemplary user interface 200a of a document viewer 210 presenting both a digital document 220 and a first prompt 230a for electronically signing a signature field 225 of the digital document 220 is displayed on a general computing device 110; when a "Use mobile device" option 235 is selected, a second prompt 230b is displayed for initiating a biometric signature retrieval session, which includes a "Mobile phone number : " electronic contact address field 240 along with a "Use Mobile" submit request button 250; a mobile phone number associated with the mobile computing device 130 is the requested type of electronic contact address for this particular signing workflow; the electronic contact address field 240 can receive, via user input, the intended signatory's electronic contact address 245, here being the mobile phone number associated with the mobile computing device 130; i.e., a browser of Bartlett II with a document viewer 210 running on a general computing device 110 configured for receiving electronic contact address and
(2) receiving the URL via a message transmitted to the secondary device associated with the contact information (BHANDARKAR, 116 and 122 in Figure 1; 324 in Figure 3A; paragraphs [0045]-[0047], [0049], and [0021]: when the biometric signature retrieval session is initialized, the one or more signature retrieval servers 120 can send/deliver an outgoing electronic message 122 to the mobile computing device 130 associated with the electronic contact address, for instance, mobile phone number 245 of Figure 2B, wherein the outgoing electronic message 122 can include a unique Uniform Resource Identifier ("URI") 124 and a common form of URI is a Uniform Resource Locator ("URL")/a web address; the received electronic message 320 includes an instructional message 322 and a unique URL 324 that references an instance of the dynamic biometric signature-obtaining application).
Bartlett II and BHANDARKAR are analogous art because they are from the same field of endeavor, a system and a method for obtaining biometric signatures for electronically signing digital documents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of BHANDARKAR to Bartlett II, wherein (1) a browser running on the primary device configured for receiving contact information associated with the secondary device; and (2) receiving the URL via a message transmitted to the secondary device associated with the contact information.  Motivation for doing so would enable any Internet capable general computing device to efficiently obtain a biometric signature from a mobile computing device (e.g., a mobile phone or tablet) to 

Claim 9
Bartlett II in view of BHANDARKAR discloses all the information as stated in Claim 8 and further disclose  wherein receiving the message from the secondary device comprises receiving the message via a text message (Bartlett II, paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) sent to the second device associated with the contact information received by the browser (BHANDARKAR, 116 and 122 in Figure 1; paragraphs [0045]-[0047] and [0021]: when the biometric signature retrieval session is initialized, the one or more signature retrieval servers 120 can send/ deliver an outgoing electronic message 122 to the mobile computing device 130 associated with the electronic contact address, for instance, mobile phone number 245 of Figure 2B, wherein the outgoing electronic message 122 can include a unique Uniform Resource Identifier ("URI") 124 and a common form of URI is a Uniform Resource Locator ("URL")/a web address) (BHANDARKAR, Figure 4; paragraph [0051]: an exemplary 

Claim 10
Bartlett II in view of BHANDARKAR discloses all the information as stated in Claim 8 and further disclose sending portions of the signature as the signature is received via the touch input by the touch receiving surface (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, 8B, and 9C; paragraphs [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device and transmitted via the cloud/server to the receiving device) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm) such that the received portions of the signature are displayed on a screen of the primary device (Bartlett II, paragraphs [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; paragraph [0076]: https://en.wikipedia.org/wiki/Real-time ("operations in computing/processes must guarantee response times within a relatively short time"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), or https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence" or "data processing in which the information received is processed by the computer almost immediately"), the collecting device sending the signature data points (image) at a rate (responding within fractions of seconds as user's finger touching the touch screen) that supports a real time display of signature (as data come in/received) on both receiving and collecting devices simultaneously as user's finger glides across the touch screen (user incrementally draw a signature on touch screen of the collecting device);  therefore, transmitting partial signature data/image (not after completing signature) are inherit in any real-time visual feedback display system).  

Claim 11
Bartlett II in view of BHANDARKAR discloses all the information as stated in Claim 9 and further disclose wherein the contact information is a phone number. (BHANDARKAR, 116 and 122 in Figure 1; paragraphs [0045]-[0047] and [0021]: when the biometric signature retrieval session is initialized, the one or more signature retrieval mobile phone number 245 of Figure 2B, wherein the outgoing electronic message 122 can include a unique Uniform Resource Identifier ("URI") 124 and a common form of URI is a Uniform Resource Locator ("URL")/a web address). 

Claim 12
Bartlett II in view of BHANDARKAR discloses all the information as stated in Claim 8 and further disclose sending, via the private connection, by the secondary device to the primary device, a confirmation of signature message in response to a user selection of a confirm signature button (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, and 9C; paragraphs [0077]-[0081] and [0085]: the collecting device displays a confirmation feature to confirm that the signature is to be transmitted to the system and then display on the form showing on the receiving device; e.g., the collecting device generates an image of a signature pad with “Yes” and “No” buttons to accept or decline the user-generated signature image) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of BHANDARKAR as applied to Claim 8 above, and further in view of Paden.

Claim 13
Bartlett II in view of BHANDARKAR discloses all the information as stated in Claim 8 and further disclose sending, via the private connection, by the secondary device to the primary device, a  decline signature message in response to a user selection of a  (Bartlett II, Figures 2B and 5C; paragraphs [0078] and [0081]: the collecting device generates an image of a signature pad with “Yes” and “No” buttons 206 to accept or decline the user-generated signature image).
Bartlett II in view of BHANDARKAR fails to explicitly disclose sending a clear signature message in response to a user selection of a clear button.
Paden teaches a method and a system for providing an electronic signature, wherein sending a clear signature message in response to a user selection of a clear button (Paden, Figure 6; paragraph [0037]: there are buttons that may be touched on the screen or tablet; a "Clear" button allows the consignee to clear the handwritten signature and sign it again).
Bartlett II in view of BHANDARKAR, and Paden are analogous art because they are from the same field of endeavor, a method and a system for providing an electronic signature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Paden to Bartlett II in view of BHANDARKAR, sending a clear signature message in response to 
 
Claim 14
Bartlett II in view of BHANDARKAR discloses all the information as stated in Claim 8 and further disclose data acquisition occurs on the collecting device and is sent to the receiving device, which include images or text generated through a user touching a touch screen, typed data from a keypad, sound captured from a microphone, pictures or video captured from a camera, or other information recorded from a sensor such as a RFID, infra-red sensor, magnetic sensor, proximity sensor, or other means (Bartlett II, paragraphs [0068] and [0072]).
	Bartlett II in view of BHANDARKAR fails to explicitly disclose wherein the touch receiving surface comprises at least one of a resistive, surface capacitive, projective capacitive, surface acoustic wave, and infrared touch technology.
	Paden teaches a method and a system for providing an electronic signature, wherein the touch receiving surface comprises at least one of a resistive, surface capacitive, projective capacitive, surface acoustic wave, and infrared touch technology (Paden, paragraph [0022]: a touch screen is a screen capable of detecting contact on its surface; resistive touch screen technology can be used to capture input from a stylus or finger; capacitive touch screen technology can also be used).
Bartlett II in view of BHANDARKAR, and Paden are analogous art because they are from the same field of endeavor, a method and a system for providing an electronic 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Paden to Bartlett II in view of BHANDARKAR, the touch receiving surface comprises at least one of a resistive, surface capacitive, projective capacitive, surface acoustic wave, and infrared touch technology.  Motivation for doing so would expand techniques for detecting contact on the touch surface.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of GIBSON et al. (US 2020/0258176 A1, filed on 03/28/2018), hereinafter GIBSON.

Claim 20
Bartlett II discloses all the information as stated in Claim 16 and further disclose wherein the data points are transmitted at a predetermined rate for display on the primary device  and a resulting signature drawn from the data points is  transmitted in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display (Bartlett II, paragraphs [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system).
Bartlett II fails to explicitly disclose wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display.
GIBSON teaches a system and a method for annotating or signing an electronic document (GIBSON, ABSTRACT), wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display (GIBSON, Figures 8 and 19A-B; paragraphs [0243]-[0244] and [0299]: information associated with user input 3116 may be detected and captured by computing device 311 in real-time or near real-time, and transmitted to system 2100; the signature provided by the first signer in the example CAC (Compliance Audit Certificate) in FIG . 8 has been re-sized to fit the “Sign Here” field).
Bartlett II and GIBSON are analogous art because they are from the same field of endeavor, a system and a method for annotating or signing an electronic document.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of GIBSON to Bartlett , wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display.  Motivation for doing so would offer a far less labor 2.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 8-11 of the Remarks regarding to independent Claims 1 and 15-16 that 'Bartlett … does not teach and cannot be modified to anticipate the recited communication elements in the pending claims associated with the use of a phone number for forwarding a text message that includes a URL for receiving the signature as inputted by a user to the secondary device.   Furthermore, there is no teaching towards a transmission rate that supports real time incremental drawing of the signature on the display of the primary device as the user interacts with the secondary device to draw the signature'.
In response, examiner respectfully disagrees.  Bartlett II discloses in paragraph [0063] that in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature.   Bartlett II also discloses in paragraph [0080] with Figures 4A-B that using a means to link such as a web address/URL 402 to link a receiving device 403 with a collecting device 401 for inputting a signature on a collecting device with a touch screen such as a tablet and/or smartphone 401.  Bartlett II further discloses in paragraphs [0061] and [0080] that the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system.  According to the definition of real-time in https://en.wikipedia.org/wiki/Real-time ("operations in computing/processes must guarantee response times within a relatively short time"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), or https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence" or "data processing in which the information received is processed by the computer almost immediately"), the collecting device sending the signature data points (image) at a rate (responding within fractions of seconds as user's finger touching the touch screen) that supports a real time display of signature (as data come in/received) on both receiving and collecting devices simultaneously as user's finger glides across the touch screen (user incrementally draw a signature on touch screen of the collecting device);  therefore, transmitting partial signature data/image (not after completing signature) are inherit in any real-time visual feedback display system.  Therefore, Bartlett II DOES disclose both "forwarding a text message that includes a URL for receiving the signature as inputted by a user to the secondary device" and "a transmission rate that supports real time incremental drawing of the signature on the display of the primary device as the user interacts with the secondary device to draw the signature".  
The feature "the use of a phone number for forwarding a text message …" is not cited in independent Claims 1 and 15-16 for arguments provided in the Remarks.  Instead, the feature is cited in the dependent Claim 11 with its independent Claim 8 which has no arguments provided in the Remarks.  This feature is taught by BHANDARKAR in paragraphs [0043]-[0044] and [0049] with Figures 1, 2A-B, and 3A-B.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of a phone number for forwarding a text message …) are not recited in the rejected Claims 1 and 15-16.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avni et al. (US 2014/0281946A1, published on 09/18/2014) discloses a method of verifying the identity of a user at an authentication server that includes receiving user data relating to a signature gesture entered by a user at a computing device (Avni, ABSTRACT), wherein the signature is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HWEI-MIN LU/Examiner, Art Unit 2175    


/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2014/0098030 A1 to TANG, published on 04/10/2010, paragraph [0008]: a touchscreen has the advantages of handwriting input using various sensing touch, including resistive, capacitive, projected capacitance, surface acoustic wave, infrared, optical imaging, force-sensing touch technology, etc.
        2 See, for example US 2016/0321214 A1 to Hickey, published on 11/03/2016, paragraphs [0037] and [0129].